09/15/2022


 1                           IN THE SUPREME COURT OF THE                               Case Number: DA 22-0169
                                  STATE OF MONTANA
 2

 3                           Supreme Court Case No. DA 22-0169

 4
     IN RE THE MARRIAGE OF:                   )
 5
                                              )
 6   SYRENA LOUISE DESKINS, f/k/a             ) GRANT OF MOTION FOR
     SYRENA LOUISE ROSE                       ) EXTENSION OF TIME
 7                                            )
     Petitioner and Appellee,                 )
 8
                                              )
 9   and                                      )
                                              )
10   CORY LANE ROSE,                          )
                                              )
11   Respondent and Appellant.                )
12                                            )

13         Upon motion of Appellant, and good cause appearing there, IT IS HEREBY
14   ORDERED that Appellant shall have up through and including September 30, 2022,
15
     in which to file Appellant’s Reply Brief herein.
16
           No further extensions will be granted.
17

18                DATED this ______ day of __________________, 2022.

19

20
                                            Clerk of Supreme Court
21

22

23

24


                                                                            Electronically signed by:
                        -1                                                        Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                              September 15 2022